Name: 97/627/EC: Council Decision of 15 September 1997 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1997-09-23

 Avis juridique important|31997D062797/627/EC: Council Decision of 15 September 1997 appointing an alternate member of the Committee of the Regions Official Journal L 260 , 23/09/1997 P. 0027 - 0027COUNCIL DECISION of 15 September 1997 appointing an alternate member of the Committee of the Regions (97/627/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions 94/65/EC of 26 January 1994 (1) and 95/15/EC of 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee has become vacant following the resignation of Mr Peer SteinbrÃ ¼ck, alternate member, notified to the Council on 26 June 1997,Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole Article Mr Uwe DÃ ¶ring is hereby appointed an alternate member of the Committee of the Regions in place of Mr Peer SteinbrÃ ¼ck for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 15 September 1997.For the CouncilThe PresidentJ. POOS(1) OJ L 31, 4. 2. 1994, p. 29.(2) OJ L 25, 2. 2. 1995, p. 20.